Exhibit 10.9

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

DEVELOPMENT, HOSTING AND LICENSE AGREEMENT

     This Development, Hosting and License Agreement (the “Agreement”), dated as
of January 1, 2009 (the “Effective Date”) is made and entered into by and
between World Series of Golf Online Inc., a Nevada corporation (“WSGO”), and
World Golf Tour, Inc., a Delaware corporation (“WGT”).

RECITALS

     A.      WSGO is an affiliate of World Series of Golf, Inc., a Nevada
corporation (“WSG”). WSG has developed a proprietary golf play format based on
the poker game “Texas Hold ‘Em”. WSGO has obtained rights from WSG to develop
and operate online versions of golf games using that proprietary golf format.

     B.      WGT has developed and is hosting and operating its own online
multi-player virtual golf game that uses WGT proprietary software and technology
(“WGT Game”).

     C.      WSGO and WGT want to enter into an arrangement whereby WGT will (i)
build and develop a World Series of Golf branded modified version of the WGT
Game that uses the WSG Format (as defined below), (ii) host, operate and manage
on behalf of WSGO the WSGO Game (as defined below) and (iii) license to WSGO
and, at WSGO’s option, an affiliates or designees of WSGO the right to link
directly the WSGO Game.

AGREEMENT

     Now, therefore, in consideration of the mutual representations, warranties,
covenants and conditions contained herein, WSGO and WGT agree as follows:

Section 1.          Definitions

     Whenever used in this Agreement, the following terms will have the
following specified meanings:

     “Affiliate” means any person, partnership, joint venture, corporation or
other form of enterprise, domestic or foreign, including but not limited to
subsidiaries, that directly or indirectly, control, are controlled by, or are
under common control with, a party; provided that such an entity will only be an
Affiliate during the time that such control exists. For the purpose of this
definition, “control” shall mean the ownership or control, directly or
indirectly, of greater than fifty percent (50%) of the voting rights, or other
ownership interest representing the right to make the decisions, of such entity.

     “Advertiser Data” means information that advertisers and sponsors of the
WGSO Game provide to WGT or any WSGO Game advertiser or sponsor information
learned by WGT in connection with the provision of the WSGO Game and WSGO Web
Site fulfillment services pursuant to this Agreement, including any advertising
and sponsorship fees paid by such advertisers and sponsors and any data
associated with the Users’ interactions with such WSGO Game advertisements.

     “Agreement” has the meaning set forth in the introductory paragraph above.

     “Code” means software source code and object code.

PAGE 1

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

     “Confidential Information” means any confidential or proprietary
information of a party, whether of a technical, business or other nature
(including, but not necessarily limited to: trade secrets, know how, and
information relating to the technology, customers, business plans, promotional
and marketing activities, finances and other business affairs of such party);
provided that the same is conspicuously marked or otherwise identified as
confidential or proprietary information prior to, upon or promptly after receipt
by the other party. The Confidential Information of WGT will include the
software or technology used to operate the WGT Game whether or not marked as
confidential or proprietary.

     “Content” means text, graphics, animation, audio and/or video components
and the selection and arrangement thereof including all Intellectual Property
Rights therein, but does not include Code.

     “Customer Data” means information that Users provide to WGT or User
information learned by WGT in connection with the provision of the WSGO Game and
WSGO Web Site customer and fulfillment services pursuant to this Agreement,
including any Personal Data of a User and any data associated with the WSGO Game
User community, including avatars and participation fees, of all registered and,
to the extent available, unregistered Users.

     “Deliverables” means all Code, Content and other online materials to be
produced by WGT hereunder as more fully described in the Work Statement.
Deliverables also include all reports, project reviews, inspection and tests
conducted during the course of performance hereunder, and all documentation such
as technical manuals and other written materials that relate to particular
object code, which may include materials useful for design (e.g., logic manuals,
flow charts, and principals of operation).

     “Effective Date” has the meaning set forth in the introductory paragraph
above.

     “Golf Course Visuals” means WGT’s digital imagery, replay footage and art
assets associated with its golf game, now or hereafter developed by or for WGT,
including at a minimum the golf course visual imagery, footage and assets for
the Kiawah Island Ocean Course.

     “Intellectual Property Rights” means any patent, copyright, trademark,
trade secret, trade dress, mask work, moral right, right of attribution or
integrity or other intellectual or industrial property rights or proprietary
rights arising under the laws of any jurisdiction (including, without
limitation, all claims and causes of action for infringement, misappropriation
or violation thereof and all rights in any registrations and renewals).

     “Link” means an embedded icon, object, graphic or text within a Web Site
page or email that consists of a hypertext pointer to the URL address of another
Web Site page.

     “Net Revenue” means the gross revenue actually paid by Users for use of the
WSGO Game or the purchase of WSGO Product Line items or received from
advertisers and sponsors with regard to the advertising on and sponsorships of
the WSGO Game, after deducting amounts for (i) taxes collected from such Users,
advertisers or sponsors that were included in gross revenue and remitted to the
applicable governmental authorities, (ii) financial processing fees for the
gross revenues received, (iii) credits or refunds of monetary amounts to Users,
advertisers or sponsors that were previously included in gross revenue, (iv)
network ad-serving costs for the advertising used with the WSGO Game and (v) any
sign-up bonus or promotional dollars paid at the request of WSGO.

     “Personal Data” means any information that can be used to identify, locate,
or contact an individual, including an employee, User, or potential User,
including, without limitation: (A) first and last name; (B) home or other
physical address; (C) telephone number; (D) email address or online identifier
associated with an individual; (E) employment, financial or health information;
or (F) any other information relating to an

PAGE 2

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

individual, including cookie information and usage and traffic data or profiles,
that is combined with any of the foregoing.

     “Schedule” means the timeline for the development, completion and delivery
of the WSGO Game Deliverables and the WSGO Web Site as mutually agreed upon by
the parties pursuant to Section 2 of this Agreement.

     “Specifications” means the Specifications developed by WGT and agreed upon
by WSGO pursuant to Section 2.

     “Term” means the term of this Agreement as specified in Section 7.1.

     “User” means any end user of the WSGO Game.

     “Web Site” means, with respect to any person or entity, any point of
presence maintained by such person on the World Wide Web.

     “WGT” has the meaning set forth in the introductory paragraph above

     “WGT Game” has the meaning set forth in Recital B above.

     “Work Statement” means the Work Statement developed by WGT and agreed upon
by WSGO pursuant to Section 2.

     “World Wide Web” means a global computer network of servers and files
containing text and graphics accessible through use of hypertext transfer
protocol.

     “WSG” has the meaning set forth in Recital A above.

     “WSG Format” means WSG’s proprietary Texas Hold ‘Em poker game golf play
format as described on Exhibit D.

     “WSGO” has the meaning set forth in the introductory paragraph above

     “WSGO Content” means all WSGO provided data, text, images, animation,
video, audio, graphics, photographs, artwork and other similar materials.

     “WSGO Game” means an Internet browser personal computer based online
modified version of the WGT Game that incorporates and uses the WSGO Marks and
the WSG Format and complies with the Specifications.

     “WSGO Marks” means the trademark “World Series of Golf” and such other
marks and logos as specified by WSGO from time to time.

     “WSGO Product Line” means a line of virtual and physical products as
mutually agreed upon by WGT and WSGO in writing from time to time, which
products may be branded with one or more of the WSGO Marks.

     “WSGO Web Site” means the Web Site located at www.wsgonline.com, including
all pages under that top-level domain name, and any additional or successor Web
Sites to be used to access the WSGO Game that are developed by or for WSGO.

PAGE 3

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Section 2.           Development of the Work Statement

     2.1      WGT Preparation of Proposed Work Statement. Commencing upon the
Effective Date, WGT in consultation with WSGO will prepare and develop the
proposed Work Statement, Specifications and Schedule and will deliver the
proposed Work Statement, Specifications and Schedule to WSGO not later than a
mutually agreed upon date. The proposed Work Statement will be based upon the
form and reflect the terms set forth in Exhibit A and shall include, without
limitation, (a) a description of the Deliverables and the services to be
performed by WGT, (b) the proposed Schedule, (c) lists of any special equipment
to be procured by WGT or provided by WSGO for use in performance of the work,
test plans and scripts, and (d) such other terms and conditions as agreed upon
by the parties. The proposed Specifications will reflect that the WSGO Game will
be a customized, WSGO Marks-branded version of the WGT Game that has a common
“look and feel” to the WGT Game (e.g., having layout, display interface,
functionality and overall visual appearance that are substantially similar to
that of the WGT Game) and the Specifications shall consist of, among other
things, (a) overall design and color considerations for the WSGO Game, (b) the
incorporation of the WSG Format into the features and functionality in the WSGO
Game, (c) input and placement of any Content or other materials that are to be
incorporated into the WSGO Game, (d) the placement, location, dimensions and
format of all Links, as applicable, to and from the parties’ Web Sites; (e) the
standards and performance requirements for WGT’s hosting, operation and
maintenance of the WSGO Game; and (f) such other items and matters as WGT and
WSGO may mutually agree upon in writing.

     2.2      WSGO Review. Upon delivery of the completed proposed Work
Statement, Schedule and Specifications, WSGO will, with the support of WGT,
inspect and either approve or disapprove the proposed Work Statement, Schedule
and/or Specifications. If WSGO disapproves of the Work Statement, the Schedule
or the Specifications, WSGO will notify WGT in writing of its objections and
proposed changes. After consultation with WSGO, WGT will promptly correct and
change the Work Statement, the Schedule or the Specifications, as applicable,
and redeliver the changed proposed Work Statement, Schedule and Specifications
to WSGO for review and approval and, if necessary, repetition of the process
described above. The proposed Work Statement, the proposed Schedule and the
proposed Specifications approved by WSGO pursuant to this Section 2.2 will be
the Work Statement, the Schedule and the Specifications, respectively, for this
Agreement, as the same may be amended as provided elsewhere in this Agreement.

     2.3      Cooperation; Schedule. WGT and WSGO will work diligently and
collaboratively to develop and agree upon the Work Statement, the Schedule and
the Specifications as expeditiously as possible.

Section 3.           WSGO Game Development

     3.1      Development. Upon the parties agreeing upon the Work Statement,
the Schedule and the Specifications pursuant to Section 2.2, WGT will author,
create, develop, produce and test the WSGO Game (a) in accordance with the Work
Statement, the Specifications and the terms of this Agreement, and (b) at a
level of excellence that is consistent with the quality of the WGT Game. WSGO
will be responsible for the creation, development and deployment of the WSGO Web
Site which will include a prominent Link to access the WGT Game in a form and
location to be mutually agreed upon.

     3.2      Schedule. WGT will complete the WSGO Game Deliverables and WSGO
will complete the WSGO Web Site in a timely manner according to the Schedule.
WGT shall notify WSGO promptly of any factor, occurrence, or event coming to its
attention that may affect WGT’s ability to meet the Schedule or other
requirements of the Work Statement or Specifications. WGT shall not be liable
for any delays in meeting the Schedule that are caused by any failure or delay
of WSGO in performing its obligations under this Agreement.

     3.3      Changes. WSGO may request changes, additions to Content or
additional services to be performed by WGT in connection with the WSGO Game,
including any updates or upgrades. Such additional

PAGE 4

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

work shall be subject to the mutual agreement of the parties and set forth in a
revised Work Statement, which shall be subject to the terms of this Agreement
and only become effective upon execution by authorized representatives of both
parties. WGT shall not reject any reasonable change requests made by WSGO that
(i) reduce the cost or magnitude of performance, provided that an equitable
adjustment in compensation is made for the out-of-pocket costs of any
performance or preparation already undertaken, or (ii) increase the cost or
magnitude of performance, provided that the proposed changes are reasonable in
scope and WSGO establishes a commensurate increase in compensation.

     3.4      WSGO’s Responsibilities. WSGO shall obtain and maintain the domain
name for the WSGO Web Site, and to the extent reasonably necessary for WGT to
fulfill its responsibilities under this Agreement unless the parties agree
otherwise, (i) furnish information reasonably requested by WGT in a timely
manner, and (ii) provide adequate access to appropriate WSGO personnel.

     3.5      Procedures for Acceptance. The procedure for acceptance of the
WSGO Game shall be as follows:

     (i)      WSGO shall have thirty (30) days after receipt to inspect and test
the completed WSGO Game and fifteen (15) days after receipt to inspect and test
any interim milestone WSGO Game Deliverable for compliance with the
Specifications, the Work Statement and this Agreement. Upon completion of such
testing, WSGO shall issue to WGT a written notice of acceptance or rejection of
the WSGO Game or such interim milestone Deliverable. If WSGO does not provide
WGT with a written notice of acceptance or rejection within the time period for
review specified in the Work Statement then the WSGO Game or interim milestone
Deliverable, as applicable, shall be deemed accepted.

     (ii)      WSGO may reject the WSGO Game or any interim milestone
Deliverable for failure to comply with the Work Statement, the Specifications or
this Agreement. In the event of rejection, WSGO shall provide a reasonably
detailed written description of the compliance failure. WGT shall then have the
time allotted in the Work Statement to correct the deficiencies or
non-conformities and resubmit the rejected items as promptly as possible (but no
later than within the time period stated in the Work Statement) until the WSGO
Game or such interim Deliverable is accepted by WSGO; provided, however, that
upon the third or any subsequent rejection, WSGO may terminate this Agreement by
fifteen (15) days’ written notice to WGT unless the WSGO Game is accepted by
WSGO during the notice period, and, upon such termination of this Agreement,
WSGO shall not be responsible for any further payments to WGT under this
Agreement including, without limitating, any remaining installments of the
development fee described in Section 3.8.

     3.6      Golf Course Visuals. The initial WSGO Game will use the Kiawah
Island Ocean Course Golf Course Visuals for the entire eighteen (18) holes. WGT
will be responsible for photographing and surveying that course and building the
Golf Course Visuals.

     3.7      WSGO Product Line. WGT will build, develop or implement the WSGO
Product Line as mutually agreed upon with WSGO in the Work Statement or
otherwise and offer the WSGO Product Line for sale in an e-shop that will be
offered with the WSGO Game and the WGT Web Sites.

     3.8      Development Fee. WSGO will pay WGT a fee of Three Hundred Thousand
Dollars ($300,000) for WGT’s development work in non-refundable installments as
set forth in Exhibit B. Payment of installments three and four in Exhibit B will
be subject to WSGO’s approval and acceptance pursuant to Section 3.5(i) above of
the applicable Deliverable specified for that installment payment milestone.

PAGE 5

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Section 4.          Intellectual Property Rights

     4.1      WGT Ownership. WGT and its licensors are and remain the owner of
all right, title and interest in and to the Intellectual Property Rights to the
WGT Game, the Golf Course Visuals, any other Content supplied by WGT, all
software and technology related to the foregoing and all adaptations, derivative
works, embellishments, modifications and translations thereof made by for WSGO
even if made in connection with the development of the WSGO Game, but excluding
any unique aspects, features and functionality that consist of elements of the
WSGO Game created by WGT to incorporate and use the WSG Format, WSGO Marks or
WSGO Content.

     4.2      WSGO Ownership. WSGO and its licensors are and remain the owner of
all right, title and interest in and to the Intellectual Property Rights to the
WSG Format, WSGO Marks, WSGO Content and the WSGO Web Site uniform resource
locator name and the IP numeric equivalent. WSGO will also be the owner of all
right, title and interest in and to the Intellectual Property Rights in and to
any unique aspects, features and functionality of the WSGO Game that consist of
elements of the WSGO Game created by WGT to incorporate and use the WSG Format,
WSGO Marks or WSGO Content and WGT hereby assigns and conveys to WSGO ownership
of the Intellectual Property Rights in and to such unique aspects, features and
functionality. WGT shall take all actions and execute any documents as may be
reasonably requested of it from time to time to fully vest in WSGO or its
designees all rights, title and interest to such Intellectual Property Rights.
WGT will obtain appropriate agreements from all persons or entities
participating in the creation or development of such items and rights pursuant
to which such persons or entities effectively release, relinquish or transfer
any and all rights, title and interest which such persons or entities may have
in and to the same.

     4.3      Grant of License by WSGO. Subject to the terms and conditions of
this Agreement, the Work Statement and the Specifications, WSGO hereby grants to
WGT a worldwide, limited, non-exclusive license to (i) use, reproduce, adapt,
incorporate, integrate, and display the WSGO Marks on and in the WSGO Game, the
WSGO Product Line and the WGT Web Sites as permitted under this Agreement, (ii)
use, reproduce, adapt, incorporate, integrate, and display the WSGO Content on
and in the WSGO Game, (iii) use, adapt, incorporate and integrate the WSG Format
in the WSGO Game and (iv) provide Links from the WGT Web Sites to the WSGO Game.
WGT will comply with the trademark guidelines and procedures of WSGO and will
identify WSGO Marks, copyrights and other proprietary rights of WSGO and its
licensors used in the WSGO Game, WSGO Product Line and WGT Web Sites by
including appropriate symbols and notices as reasonably requested by WSGO. Any
registrations of a copyright, trademark or other Intellectual Property Right of
the WSGO Marks, WSG Format or WSGO Content by WGT shall be made in the name of
WSGO or WSGO’s designees and WGT shall consult with WSGO in advance about and
obtain WSGO’s approval of any such registration efforts.

     4.4      Grant of License by WGT. Subject to the terms and conditions of
this Agreement, WGT grants to WSGO for the Term of this Agreement worldwide,
limited, nonexclusive license, with the right to sublicense, to (i) use,
reproduce, display and publicly perform the Golf Course Visuals in advertising
and in any television broadcasts of live golf tournament events sponsored by
WSGO, WGT or their Affiliate provided that such Golf Course Visuals are for the
golf course where the tournament is being held, permission is granted by the
Golf Course owner and proper attribution to WGT is provided regarding usage of
the Golf Course Visuals in any such golf tournament event related advertising or
broadcast, (ii) the right to create a Link directly to the WSGO Game, (iii)
provide Links from the WSGO Web Site to the WGT Game Web Site and (iv) use the
trademarks of WGT (the “WGT Marks”) in connection with the foregoing. WSGO will
comply with the trademark guidelines and procedures of WGT and will identify the
WGT Marks, copyrights and other proprietary rights of WGT and its licensors used
in the WSGO Game by including appropriate symbols and notices as reasonably
requested by WGT.

PAGE 6

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

     4.5      Reservation of Rights. All Intellectual Property Rights of a party
not expressly licensed to the other party under this Agreement are hereby
expressly reserved to the first party or its designees without restriction.
There are no implied rights. WGT hereby acknowledges that the goodwill
associated with its use of the WSGO Content and the WSGO Marks inures solely and
exclusively to WSGO and its licensors and that WGT does not acquire any rights
in the WSGO Content or the WSGO Marks. WGT shall not use the WSGO Marks or any
confusingly similar name, marks, logos, designs or artwork as part of WGT’s
name, trade name, trademark or artwork without WSGO’s prior written consent.
WSGO hereby acknowledges that the goodwill associated with its use of the WGT
Game, the Golf Course Visuals and the WGT Marks inures solely and exclusively to
WGT and its licensors and that WSGO does not acquire any rights in the the WGT
Game, the Golf Course Visuals and the WGT Marks. WSGO shall not use the WGT
Marks or any confusingly similar name, marks, logos, designs or artwork as part
of WSGO’s name, trade name, trademark or artwork without WGT’s prior written
consent.

     4.6      Exclusivity

              4.6.1      [***].

              4.6.2      [***].

              4.6.3      The term of the obligations described in Sections 4.6.1
and 4.6.2 will end upon the expiration or termination of the Term.

     4.7      Future Platforms

           4.7.1      If WSGO elects to offer a golf play computer or video game
that uses or incorporates the WSG Format on an online platform other than the
personal computer Internet browser based platform and wants to use the WSGO Game
with such new platform, WSGO will provide WGT a right of first negotiation to
perform such development and porting services and, if applicable, to provide
hosting and user community management services. The terms for such work will be
similar to those applicable to the initial WSGO Game platform as equitably
adjusted.

           4.7.2      If WGT expands its WGT Game to additional computing or
game platforms, WGT will offer to WSGO a right of first negotiation for the
opportunity to offer a WSGO Game version on such additional platform on terms,
including revenue sharing, similar to those applicable to the initial WSGO Game
platform as equitably adjusted.

     4.8      Confidential Information. In the performance of or otherwise in
connection with this Agreement, either party (“Disclosing Party”) may disclose
to the other party (“Receiving Party”) certain Confidential Information of the
Disclosing Party. The Receiving Party will treat such Confidential Information
as confidential and proprietary of the Disclosing Party and during and after the
Term will:

          (a)      use the Confidential Information of the Disclosing Party
solely for the purposes set forth in this Agreement;

          (b)      take suitable precautions and measures to maintain the
confidentiality of the Confidential Information of the Disclosing Party; and

          (c)      not disclose or otherwise furnish the Confidential
Information of the Disclosing Party to any person or entity other than employees
and contractors of the Receiving Party who have a need to know the Confidential
Information to perform its obligations under this Agreement, provided such
employees and contractors are obligated to maintain the confidentiality of the
Confidential Information.

PAGE 7

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

The obligations under this Section will not apply to any: (i) use or disclosure
of any information pursuant to the exercise of the Disclosing Party’s rights
under this Agreement; (ii) information that is now or later becomes part of the
public domain through no fault of the Receiving Party; (iii) information that is
obtained by the Receiving Party from a third party (other than in connection
with this Agreement) who was not under any obligation of secrecy or
confidentiality with respect to such information; (iv) information that is
independently developed by the Receiving Party (e.g., without reference to any
Confidential Information); (v) any disclosure required by applicable law (e.g.,
pursuant to applicable securities laws or legal process), provided that the
Receiving Party will use reasonable efforts to give advance notice to and
cooperate with the Disclosing Party in connection with any such disclosure; and
(vi) any disclosure with the consent of the Disclosing Party.

Section 5.      Hosting and User Management Services

     5.1      Hosting. WGT shall be responsible for hosting, operating, and
maintaining the WSGO Game and registering and payment processing for Users, each
in accordance with the terms of this Agreement, the Work Statement, the
Specifications and all applicable laws and regulations. Without limiting the
foregoing, WGT shall not make the WSGO Game available for use by potential Users
in any jurisdictions where the offering, distribution, or use of the WSGO Game
is unlawful. WGT is responsible for reviewing Content with WSGO prior to
including or uploading such Content onto the WSGO Game. WGT shall promptly upon
WSGO’s request (whether oral, in writing or by e-mail) upload new material or
items, or make any alterations, to existing WSGO Game Content. WGT will use its
good faith efforts to (i) protect the WSGO Game from unauthorized interruptions,
viruses and outside attacks (including, without limitation, by installing
appropriate firewalls, backup systems and other protective devices), (ii)
maximize the online User accessibility of the WSGO Game through Links on WGT Web
Sites and through maintenance of the Link from the WSGO Web Site, and (iii)
collect such information regarding third-party users as WSGO may reasonably
request. Further, WGT shall operate the WSGO Game and regulate Users’ use of the
WSGO Game in compliance with the WSGO Game published policies, rules and
regulations established by WSGO from time to time. WGT will provide the
foregoing services in a manner and standards at least as high the manner and
standards WGT uses for the WGT Web Sites.

     5.2      WSGO Product Line. WGT will offer and operate e-shops through the
WSGO Game and the WGT Web Sites that offer the WSGO Product Line and other
non-WSGO branded golf or sports related merchandise as mutually agreed upon in
writing with WSGO.

     5.3      Web Site User Terms; Privacy Policy. The WSGO Game will
prominently display a “Privacy Policy” Link to WSGO’s then current online
privacy policy and user terms and conditions on the WSGO Web Site. WSGO warrants
that the privacy policy will comply at all times with all applicable laws and
regulations and that WSGO will collect, store, use and disclose all Customer
Data in accordance with the privacy policy and all applicable laws and
regulations. Further, WGT will collect, use, distribute, store and protect any
Customer Data it may acquire in compliance with such privacy policy and shall
take no action or make any omission that causes WSGO to violate its privacy
policy. WSGO may change its online privacy policy upon fifteen (15) days prior
written notice to WGT in accordance with and to the extent permitted under
applicable laws and regulations.

     5.4      WGT Web Site Links. WGT will feature and showcase the WSGO Game on
the WGT Web Site homepage with a prominent Link to the WSGO Web Site in a manner
reasonably determined by WGT.

     5.5      Objectionable Materials. WGT may publish and at the request of
WSGO will publish credits, disclaimers or other materials on the WSGO Game as
WGT and WSGO agree are appropriate, such agreement not to be unreasonably
withheld or delayed. In addition, each party shall have the right to review the
WSGO Game from time to time and, upon receiving written consent from the other
party, such consent not to be unreasonably withheld or delay, WGT will remove or
edit content that is libelous, obscene or otherwise

PAGE 8

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

unlawful (including without limitation, hyperlinks, framed content or meta tags
that infringe on third-party intellectual property rights). Upon either party’s
request, the parties will meet and attempt to resolve any such issues in good
faith.

     5.6      Customer/Fulfillment Service Guidelines; Technical Support. WGT
shall provide, maintain and staff a customer care (email support) center for
Users. WGT reserves the right to, and upon instruction by WSOG shall, refuse to
provide customer/fulfillment services to a User for a variety of reasons,
including but not limited to: (a) rejection by applicable credit card company;
(b) inability to authenticate the credit card; (c) inability to authenticate
card holder; and (d) User’s payment or misuse history with WGT, WSGO and/or
their Affiliates.

     5.7      WSGO Game Error Correction and Updates. WGT will maintain the WSGO
Game including correcting errors and incorporating into the WSGO Game any
updates, including additional Golf Course Visuals, made by WGT to the WGT Game.
Upon receipt of notification from WSGO, WGT shall correct any Errors on the WSGO
Game in accordance with the Response Times, Repair Times and Error Priority
described in such Exhibit C. There will be no separate support fee for WGT’s
maintenance and support fees; compensation for those services is part of the
revenue sharing compensation described in this Agreement.

     5.8      Ownership of Advertiser and User Data. Except as provided below,
as between the parties, the Advertiser Data and Customer Data, whether or not
marked as confidential or proprietary, shall be considered Confidential
Information of WSGO that is proprietary to WSGO and all right, title and
interest in the Advertiser Data and Customer Data will be owned by WSGO, and
Users shall be deemed to be customers of WSGO. WGT shall use industry standard
measures to protect the security of any Advertising Data and Customer Data in
WGT’s possession or control. During the Term and thereafter, WGT will use
Advertiser Data and Customer Data only as necessary to perform its obligations
under this Agreement, will provide WSGO with real-time access to all Advertiser
Data and Customer Data and upon request will transfer the Advertising Data and
Customer Data to WSGO, and, subject to Section 4.8, will not otherwise disclose
or make available Advertising Data or Customer Data to any other third party.
However, if a User is both a user of the WSGO Game and a WGT Game or an
advertiser is an advertiser or sponsor of both WSGO and WGT, then both parties
will have equal but independent rights to such User and advertiser and related
Customer Data or Advertiser Data, as applicable.

     5.9      Advertising. WSGO will have the sole right to arrange and sell, in
its sole discretion, for any advertising, sponsorship or other promotion of the
WSGO Game and the WSGO Web Site, including the inclusion of any advertising or
sponsorship within the WSGO Game. WGT shall implement within the WSGO Game the
advertising and sponsorship collateral as instructed by WSGO from time to time.
From time to time WSGO may introduce its advertisers and sponsors to WGT to
provide advertising or sponsorship for the WGT Game and WGT’s other games.

     5.10     User Community Management. Other than registration and processing
of payments by Users relating to the WSGO Game, WSGO will have the right to
manage the WSGO Game User community including email or other communications to
Users regarding the WSGO Game and related events, organizing and conducting
tournaments and other community management activities. WGT will limit its
communication with Users relating to the WSGO Game to WSGO Game registration,
payment processing and technical support.

PAGE 9

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Section 6.     Compensation of WSGO

     6.1      Revenue Share. WGT will pay all of the Net Revenue it collects to
WSGO and WSGO will retain all Net Revenue it collects until WSGO has received
$[***] of Net Revenue. After the first $[***] of Net Revenue has been paid to
and/or received by WSGO, (a) WGT will pay to WSGO [***] percent ([***]%) of the
Net Revenue collected by WGT attributable to (i) advertising, promotions or
sponsorships related to the WSGO Game, (ii) WSGO Product Line revenue collected
by WGT either through its operation of the WGT Web Sites or the WSGO Game or
otherwise, and (iii) from User participation or membership fees that may be paid
by Users to participate in the WSGO Game and (b) WSGO shall pay to WGT (i) [***]
percent ([***]%) of the Net Revenue attributable to the WSGO Product Line goods
Net Revenue collected by WSGO from the WSGO Web Site and (ii) [***] percent
([***]%) of the Net Revenue collected by WSGO from advertising, promotions or
sponsorships related to the WSGO Game. WSGO will not have any obligation to pay
WGT any share of revenue associated with any non-WSGO Game activities, such as
the entry fees, advertising or sponsorships associated with any live golf events
sponsored by WSGO, WGT or their Affiliates. If the WSGO Game advertising or
sponsorship is sold by WSGO for less the $[***] per CPM, WGT will be entitled to
withhold or will receive such additional portion of the Net Revenue so that WGT
is receiving $[***] per CPM from the advertising and sponsorship Net Revenue
from such advertising or sponsorship even though that amount is greater than
[***] percent ([***]%) of the Net Revenue from that advertising or sponsorship.
If an advertiser or sponsor of the WSGO Game is also an advertiser or sponsor of
a non-WSGO event of an Affiliate of WSGO, the revenue from such advertiser and
sponsor to WSGO and its Affiliates will be equitably allocated between the WSGO
Game (and subject to the revenue sharing under this Section 6.1) and the
non-WSGO Game event (not subject to revenue sharing under this Section 6.1) .
The revenue sharing payments under this Section 6.1 will be the only payments
made by WSGO to WGT for the hosting, management, use and support of the WSGO
Game.

     6.2 Monthly Payment and Statement. WGT will pay the Net Revenue sharing
payments specified in Section 6.1(a) to WSGO and WSGO will pay the Net Revenue
sharing payments specified in Section 6.1(b) to WGT on a monthly basis within
thirty (30) days after the last day of each calendar month. Upon the same date,
each party shall deliver to the other party an accounting statement showing the
Net Revenue collected by such party. All payments shall be made in the lawful
currency of the United States. All payments under this Section 6.2 shall be made
without set-off of any amount or nature whatsoever, whether based upon any
claimed debt of any amount or liability of WSGO to WGT or vice versa. Any
amounts not paid when due will be subject to finance charges at the rate of 1%
per month, determined and compounded on a daily basis from the date due until
the date paid. The receipt and deposit of monies by either party shall not
prevent or limit the other party’s right to contest the accuracy of any
statement in respect of such monies.

     6.3 Records; Audit. Each party will provide the other party with monthly
reports that set forth, at a minimum, the calculation of Net Revenue collected
by such Party and the details regarding the User transaction (in the case of
WGT) and the WSGO Product Line transactions and the WSGO Game advertising and
sponsorship transactions (in the case of each party) during the applicable
month. During the Term and for twenty-four (24) months thereafter, each party
will keep and maintain accurate accounts and records of the Net Revenue it
collects. Upon a party’s request, the other party shall provide access to such
records for examination, reproduction, and audit by the requesting party or its
representatives who are reasonably acceptable to the audited party. Such audit
will be conducted during normal business hours, and in a manner so as not to
interfere with the audited party’s normal business operations. If any such audit
discloses any understatement of the payments due under this Agreement, the party
with the payment obligation shall immediately pay to the other party any
deficiency, plus interest at the rate specified in Section 6.2 above. If the
deficiency for the audited period is material (e.g., in excess of ten percent
(10%) of the revenue sharing payments actually paid for such audited period),
the party with the payment obligation shall reimburse the auditing party for all
reasonable and documented out-of-pocket costs incurred by the auditing party to
conduct the audit. The records relating to any such audit shall be deemed the
Confidential Information of the audited party.

PAGE 10

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

Section 7. Term and Termination

     7.1      Term. The initial term of this Agreement will commence on the date
of this Agreement and, subject to earlier termination as provided below, shall
end two (2) years after the Effective Date. Following the initial term, this
Agreement will automatically renew for successive one year periods, unless
either party give the other notice of its intention not to renew the Agreement
at least thirty (30) days prior to the expiration of the then-current term. The
initial term and each renewal term are collectively referred to as the “Term”.

     7.2      Termination. Either party may terminate the Term immediately by
written notice to the other party if the other party is in breach of or default
under this Agreement and fails to remedy the breach within sixty (60) days
(thirty(30) days for monetary defaults) after written notice of such breach is
given by the first party specifying such breach. WSGO shall also have the right
to terminate the Term immediately by written notice to WGT if by June 9, 2009
WSGO and WGT have not reached mutual agreement pursuant to Section 2 upon the
final Work Statement, Specifications and Schedule. Without limiting the
generality of the foregoing, if WGT fails to host and operate the WSGO Game or
offer and operate the WSGO Product Line e-shops in accordance with the mutually
agreed upon standards, then WSGO will have the right, at WSGO’s option, to
terminate those services or implement the provisions of mutually agreed upon
service level remedies.

     7.3      Survival. The provisions of Sections 1, 4.1, 4.2, 4.5, 4.8, 6,
7.3, 8.4, 9, 10 and 11 shall survive termination of the Term.

Section 8.      Representations and Warranties

     8.1      Both Parties. The following representations and warranties are
provided solely for the benefit of the parties to this Agreement, and no other
person or entity. Each party hereby represents and warrant to the other party as
follows:

     (a)      It has full power to enter into this Agreement, to carry out its
obligations under this Agreement and to grant the rights described herein to the
other party.

     (b)      It is duly existing under applicable laws, is duly authorized to
execute this Agreement, has taken all proper corporate action necessary to make
this Agreement binding and enforceable against such party, and has full powers
and authority to enter into this Agreement and to perform its obligations under
this Agreement.

     8.2      WGT. In addition, WGT hereby represents and warrants to WSGO as
follows:

     (a)      (i) the WSGO Game Deliverables shall perform in material
compliance with the Specifications, (ii) the performance of its services shall
be of a professional quality, and (iii) it will perform all work called for in
the Work Statement in compliance with applicable law.

     (b)      All parts of the WSGO Game Deliverables, including Code and
Content, developed by or provided by WGT (but excluding the elements thereof
specified by WSGO, or consisting of the WSG Format, the WSGO Content, the WSGO
Marks or any other elements provided or specified by WSGO) (i) will be original
and will not infringe on any copyright, trade secret or other proprietary rights
of others and (ii) will not be defamatory to any third party or violate any
third parties rights of privacy or publicity.

     (c)      The operation of the WSGO Game Deliverables by WGT, and the
permitted use of the WSGO Game by any Users, will not constitute an illegal
lottery, game of chance, game of skill, or other unlawful gambling activity
under any gambling or other applicable laws; provide however that this warranty
shall not apply with respect to the implementation of the WSG Format.

PAGE 11

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

     8.3      WSGO. In addition, WGT hereby represents and warrants to WSGO as
follows:

     (a)      All parts of the WSG Format, the WSGO Content, the WSGO Marks or
any other elements of the WSGO Game provided or specified by WSGO (i) will be
original and will not infringe on any copyright, trade secret or other
proprietary rights of others and (ii) will not be defamatory to any third party
or violate any third parties rights of privacy or publicity.

     (c) The implementation and operation of the WSG Format in the WSGO Game or
Deliverables by WGT, and the permitted use of the same by any Users, will
constitute a game of skill and not an illegal lottery, game of chance, game of
skill, or other unlawful gambling activity under any gambling or other
applicable laws.

     8.4      Warranty Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, WGT HEREBY DISCLAIMS ALL WARRANTIES WHETHER EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT OF THIRD PARTY RIGHTS AND WITHOUT
LIMITATION WGT DISCLAIMS ANY WARRANTY THAT (A) THE OPERATION OF THE WSGO GAME
WILL BE CONTINUOUSLY AVAILABLE, OR (B) WILL OPERATE WITHOUT ERROR, OR BE IMMUNE
TO SECURITY BREACHES.

Section 9.          Indemnification and Insurance

     9.1      General Indemnity. WGT and WSGO (as applicable, the “Indemnifying
Party”) shall each indemnify, defend and hold harmless the other party, as well
as the other party’s Affiliates and licensees, and each of their respective
officers, shareholders, directors, employees and agents (collectively, the
“Indemnified Parties”) from and against any and all liabilities, obligations,
losses, damages, claims, demands, suits, actions, deficiencies, penalties,
taxes, levies, fines, judgments, settlements, costs, expenses, legal fees and
disbursements, and accountants’ fees and disbursements (collectively, “Claim” or
“Claims”) incurred by, borne by or asserted against any of the Indemnified
Parties in any way relating to third-party claims that arise out of or result
from: (i) any gross negligence or willful misconduct of any employee or
subcontractor of the Indemnifying Party in the performance of this Agreement;
(ii) breach of any representation, warranty or covenant of the Indemnifying
Party contained herein; or (iii) any actual or alleged infringement of any
patent, copyright trademark, trade name, trade secret or other proprietary or
intellectual property right by any service or product, including software,
delivered or specified by the Indemnifying Party pursuant to this Agreement.

     9.2      Indemnification Procedures. In connection with any Claims, the
Indemnified Party will: (i) give the Indemnifying Party prompt written notice of
the Claim (provided that any delay in notification will not relieve the
Indemnifying Party of its obligations hereunder except to the extent that the
delay impairs its ability to defend); (ii) cooperate reasonably with the
Indemnifying Party (at the Indemnifying Party’s expense) in connection with the
defense and settlement of the Claim; and (iii) permit the Indemnifying Party to
control the defense and settlement of the Claim, provided that (a) the
Indemnifying Party may not settle the Claim without the Indemnified Party’s
prior written consent if such settlement includes any admission of civil or
criminal liability by the Indemnified Party or would otherwise result in any
unindemnified damages on the party of the Indemnified Party, and (b) the
Indemnified Party (at its cost) may participate in the defense and settlement of
the Claim with counsel of its own choosing.

PAGE 12

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

     9.3      Insurance. WGT shall, unless otherwise agreed in writing, maintain
Commercial Liability insurance (including broad form contractual liability
coverage) with minimum limits of $2,000,000 combined single limit per
occurrence, with WGT’s insurance as primary and not contributory, protecting it,
WSG and WSGO from claims for personal injury (including bodily injury and death)
and property damage which may arise from or in connection with the performance
of WGT’s services hereunder or from or out of any negligent act or omission of
WGT, its officers, directors, contractors, agents or employees in connection
with the performance of services hereunder. All such insurance shall (a) be
written by an A-VII or better rated insurance company as listed in the Best
Guide, (b) name WSGO and WSG as additional insureds, and (c) provide that the
coverage thereunder may not be reduced or canceled unless thirty (30) days’
prior written notice thereof is furnished to WSGO. Certificates of Insurance
containing such waiver of subrogation or copies of policies shall be furnished
to WSGO upon request.

Section 10.          Limitation of Liability

     EXCEPT FOR THE OBLIGATIONS SET FORTH IN SECTION 9 (INDEMNIFICATION AND
INSURANCE) AND CLAIMS ARISING UNDER SECTION 4.8 (CONFIDENTIAL INFORMATION),
NEITHER PARTY WILL BE LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES (INCLUDING BUT NOT LIMITED TO SUCH DAMAGES ARISING FROM
BREACH OF CONTRACT OR WARRANTY OR FROM NEGLIGENCE OR STRICT LIABILITY), OR FOR
INTERRUPTED COMMUNICATIONS, LOST BUSINESS, LOST DATA OR LOST PROFITS, ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF (OR KNOWS OR SHOULD KNOW OF) THE POSSIBILITY OF SUCH DAMAGES. EXCEPT FOR THE
OBLIGATIONS SET FORTH IN SECTION 9 (INDEMNIFICATION AND INSURANCE) AND CLAIMS
ARISING UNDER SECTION 4.8 (CONFIDENTIAL INFORMATION),

     UNDER NO CIRCUMSTANCES SHALL EITHER PARTY, ITS AFFILIATES, OR RELATED
COMPANIES BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR DAMAGES ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT IN AN AMOUNT GREATER THAN THE
AGGREGATE AMOUNTS PAID HEREUNDER.

Section 11.          General

     11.1      Government Approvals. Subject to and conditioned upon WSGO’s
obligation to ensure that the WSG Format qualifies as a legal game of skill, WGT
shall comply with all applicable laws, regulations and other requirements, now
or hereafter in effect, of any applicable governmental authority, in its
performance of this Agreement and the hosting, operation and permitted use of
the WSGO Game (including without limitation laws applicable to contests,
sweepstakes, game promotions, lotteries and other gambling activities, and
privacy). Such compliance shall include restricting potential Users from using
the WSGO Game if such Users are from a jurisdiction whose laws would be violated
if the WSGO Game was offered or made available to or used by persons in that
jurisdiction. WGT shall promptly obtain all registrations and approvals required
by any governmental authority having jurisdiction for WGT to perform its
obligations under this Agreement and upon request shall provide WSGO with
evidence of such registrations and approvals.

     11.2      Notice. Any notice required or permitted to be given under this
Agreement will be deemed given if personally delivered or sent to a party by
certified mail, return receipt requested, to the address set forth below, or to
such other addresses as the parties will notify each other from time to time:

PAGE 13

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

If to WSGO:       World Series of Golf Online Inc.         5340 Procyon Street  
      Las Vegas, NV 89118-2444         Attn: R. Terry Leiweke      
Fax: 702-740-1746
  and with a copy in the case of         a Claim or dispute to:                
  Perkins Coie LLP         411 – 108th Avenue NE, Suite 700         Bellevue, WA
98004         Attn: Bruce E. Dick      
Fax: 425-635-2409
  If to WGT:       World Golf Tour, Inc.         160 Sansome Street, 5th Floor  
      San Francisco, CA 94104         Attn: YuChiang Cheng      
Fax: 886 412-2893
  and with a copy in the case of         a Claim or dispute to:                
                                        Attn: ______________________________    
    Fax: _______________________________


     11.3      Assignment; Delegation. Neither party shall assign this Agreement
or any rights hereunder, by operation of law or otherwise, without the prior
written consent of the other party; provided, however, that each party may
assign its rights under this Agreement to its successor in a merger or similar
reorganization or to the purchaser of all or substantially all of its assets.
Subject to the foregoing restriction on assignment, this Agreement shall be
fully binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns. WGT shall not delegate or
subcontract any of its obligations under this Agreement without obtaining WSGO’s
advance written approval. If WSGO provides its approval for WGT to delegate or
subcontract an obligation, WGT shall (i) obtain a written agreement of
confidentiality from such delegate or subcontractor that is consistent with
Section 4.8, and (ii) remain primarily responsible for ensuring that all
permitted delegates or subcontractors produce the Deliverables and/or perform
the hosting services in strict accordance with this Agreement and abide by, and
be subject to, all terms and conditions set forth herein.

     11.4      No Partnership. WGT and WSGO are independent parties and not an
agent or franchisee of the other party. Neither party will represent or hold
itself out as an agent, or franchisee of the other party. Neither party will be
entitled to and will not attempt to create or assume any obligation, express or
implied, on behalf of the other party. This Agreement will not be interpreted or
construed as creating or evidencing any association, joint venture, or
partnership among the parties or as imposing any partnership or franchisor
obligation or liability on any party.

     11.5      Waiver. No waiver of any right, obligation or default will be
implied, but must be in writing, signed by the party against whom the waiver is
sought to be enforced. One or more waivers of any right, obligation or default
will not be construed as a waiver of any subsequent right, obligation or
default.

PAGE 14

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

     11.6      Governing Law. This Agreement shall be governed by and construed
under the laws of the State of California, without reference to its choice of
law rules. In the event of any arbitration or litigation arising hereunder
between the parties, the prevailing party shall be entitled to recover from the
nonprevailing party reasonable attorneys’ fees incurred therein. Any dispute
over or interpretation of any of the terms and conditions of this Agreement or
the breach thereof will be resolved in an action in the state or federal courts
located in the County of San Francisco , California.

     11.7      Entire Agreement; Amendment. This Agreement sets forth the entire
agreement of the parties regarding the subject matter hereof and supersedes all
prior agreements and understandings between the parties. No amendment of any of
the provisions of this Agreement will be valid unless set forth in a written
instrument signed by both parties.

     11.8      Construction. This Agreement and any documents or instruments
delivered pursuant hereto shall be construed without regard to the identity of
the person who drafted the various provisions of the same. Each and every
provision of this Agreement and such other documents and instruments shall be
construed as though the parties participated equally in the drafting of the
same. Consequently, the parties acknowledge and agree that any rule of
construction that a document is to be construed against the drafting party shall
not be applicable to this Agreement or such other documents or instruments.

     11.9      Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

     11.10     Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (a) such provision shall be
excluded from this Agreement, (b) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (c) the balance of the
Agreement shall be enforceable in accordance with its terms.

[The rest of this page is intentionally left blank. The next page is the
signature page.]

PAGE 15

--------------------------------------------------------------------------------



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

WSGO:   WGT:   World Series of Golf Online Inc.   World Golf Tour, Inc. 1/1/2009
  1/1/2009   By: /s/ R. Terry Leiweke   By: /s/ YuChing Chang Title: Chief
Executive Officer   Title: Chief Executive Officer


 

 

PAGE 16

--------------------------------------------------------------------------------



EXHIBIT A

WORK STATEMENT

     This Work Statement is dated as of ____________, 2008 and is attached as
Exhibit A to the Development, Hosting and License Agreement (the “Agreement”)
dated _____________, 2008 by and between World Series of Golf Online Inc.
(“WSGO”), and World Golf Tour, Inc. (“WGT”).

A. DESCRIPTION OF DELIVERABLES AND SPECIFICATIONS         1. Summary of Purpose
for Work Statement           ________________________    
________________________               2. Description of Deliverables          
________________________     ________________________               3.
Identification of Preexisting Works           ________________________    
________________________               4. Equipment and Programming to be
Provided by WSGO           ________________________     ________________________
              5. Data Provided to WGT by WSGO           ________________________
    ________________________               6. WGT’s Resources          
________________________     ________________________               7. Special
Terms             B. TESTING         1. Testing Procedures           Component
tests           System tests                  

 

PAGE 1

--------------------------------------------------------------------------------



 

    Acceptance tests           (in each case, involving both quality and
function)           Time Period for Completion of Acceptance Review By WSGO:    
    2. Location of Work Facilities           Substantially all of the work will
be conducted by WGT at its regular office located in ________________________.  
      3. Progress Reports

     Upon reasonable request by WSGO, representatives of the parties shall meet
for a formal progress presentation during which WGT shall describe the status of
the work required under the Work Statement. Such presentation shall provide
projections of the time of completion, and the status of WGT’s services and
Deliverables, and shall address any problems that have come to WGT’s attention
and WGT’s views as to how such problems may be resolved.

C. Web Site Specifications for Hosting.       ________________________  
________________________         D. Services Relating to Hosting.       In
connection with hosting the WSGO Game, WGT shall:

          1.      provide all facilities, equipment, online staff and services
necessary to host, operate, manage and maintain the WSGO Game in accordance with
the terms of this Work Statement and the Agreement and all applicable laws and
regulations;

          2.      configure, install, house, maintain, monitor and operate all
computer equipment, server software, network equipment and other components
thereof, in a commercially reasonable manner designed to maximize the
reliability and security thereof;

          3.      use reasonable efforts to protect the WSGO Game from
unauthorized interruptions, viruses and outside attacks (including, without
limitation, by installing appropriate firewalls, backup systems and other
protective devices);

          4.      use reasonable efforts to maximize the online accessibility of
the WSGO Game to users of the World Wide Web;

          5.      use reasonable efforts to collect at registration such
Customer Data from Users of the WSGO Game as WSGO may reasonably request;
provided, however, that WGT may provide Users of the WSGO Game Web Site with a
means to elect to maintain the privacy and confidentiality of their information
(and, for Users making such an election, WSGO hereby agrees to use such User
information solely for internal purposes related to hosting, operation and
maintenance of the WSGO Game with regard to such User and not for any direct
marketing or other purpose);

          6.      inform WSGO of any disruptions caused by unruly visitors to
the WSGO Game; and

PAGE 2

--------------------------------------------------------------------------------



          7.      provide WSGO with reasonable technical support via telephone
and e-mail in connection with the use of the WSGO Game and Link from the WSGO
Web Site and cooperate with WSGO in directing customer support inquiries to the
appropriate party.

     The parties have executed this Work Statement as of the date first set
forth above.

WSGO:   WGT:   World Series of Golf Online Inc.   World Golf Tour, Inc.    
By:______________________________   By:_______________________________
Name:___________________________   Name:____________________________
Title:____________________________   Title:_____________________________


PAGE 3

--------------------------------------------------------------------------------



EXHIBIT B

SCHEDULE

     This Schedule is dated as of January 1, 2009 and is attached as Exhibit B
to the Development, Hosting and License Agreement (the “Agreement”) dated
January 1, 2009 by and between World Series of Golf Online Inc. (“WSGO”), and
World Golf Tour, Inc. (“WGT”). This Schedule sets the target dates and
performance milestones for the preparation and delivery of the Deliverables by
WGT.

Performance Milestone   Responsible Party   Amount   Target Date              
Signing   WGT   $[***]   January 2009               Proposed Work Statement,  
WGT       TBD Schedule and Specifications                           Acceptance
of Work Statement,   WGT/WSGO   $[***]   TBD Schedule and Specifications        
                  Beta WSGO Game Deliverable   WGT   $[***]   TBD              
Acceptance of final WSGO Game   WSGO/WGT   $[***]   TBD


PAGE 1

--------------------------------------------------------------------------------



EXHIBIT C

RESPONSE TIMES, REPAIR TIMES AND ERROR PRIORITY

     This document is attached as Exhibit C to the Development, Hosting and
License Agreement (the “Agreement”) dated _____________, 2008 by and between
World Series of Golf Online Inc. (“WSGO”), and World Golf Tour, Inc. (“WGT”).

   Error Error Description Response Status Reports (via Repair Time     Time
Email)      Priority                      1 Fatal: No WSGO Game 1 hour Twice per
incident 24 hours from WSGO notification   availability  
(acknowledgement/status,         resolution)                2 WSGO Game
available 12 hours Twice per incident 72 hours from WSGO notification   for use,
but not   (acknowledgement/status,     materially functioning   resolution)    
to Specifications                    3 Minor impact on n/a Thrice per incident
Per incident basis   WSGO Game   (advance notification,     functionality, but  
status, access resumption)     scheduled to be         addressed in a WSGO      
  Game Updates      



In the event that an Error occurs, WSGO may contact WGT’s service contact by
telephone or email on a twenty-four hour, seven days a week basis. WSGO shall
indicate the nature of the Error (“Error Priority”), and WGT shall acknowledge
receipt of WSGO’s notification (“Response Time”). “Errors” include any
malfunctions in the computer software, computer hardware, web servers,
communications software and communications hardware which is necessary to
provide access to the WSGO Game Web Site and over which WGT has direct control.
WGT will use commercially reasonable efforts to repair or provide workarounds
equivalent to repairs for Error Priority 1 and 2 Errors within the time periods
(“Repair Time”) listed above, and will notify WSGO of its efforts (“Status
Reports”) as set forth above.


PAGE 1

--------------------------------------------------------------------------------



EXHIBIT D

WSG Format Description

A “Texas Hold ‘Em” golf poker format consisting of all the following elements:

     1)      All players place an ante

     2)      There is a betting phase to “call” “check” or “fold”

     3)      There is a button to determine and rotate who hits and who bets and
in which order

     4)      There is a chip count for betting

     5)      The chip count and betting are for point scoring purposes.

PAGE 1

--------------------------------------------------------------------------------